DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 12/31/2021 and 05/24/22 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Claims 1, 3, 5-8, 10, 12-15, 17 and 19-21 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney on 06/15/2022.

The application has been amended as follows
In the Claims:
(Currently Amended) A computer-implemented method for processing data by a data processing (DP) accelerator, the method comprising:
training a watermark algorithm by the DP accelerator based on a predetermined set of criteria, wherein the watermark algorithm is trained to generate variations of the watermark algorithm, wherein the set of criteria includes a change in inference accuracy of an artificial intelligence (AI) model having a watermark and pairing compatibility of the watermark and the AI model, wherein the training comprises:
determining an inference accuracy for the AI model without the watermark;
determining an inference accuracy for the AI model embedded with the watermark; and
determining a change in inference accuracy for the pairing; and
configuring a watermark unit at runtime with a variation of the watermark algorithm for the watermark algorithm to be used by the DP accelerator.

(Canceled)

(Original) The method of claim 1, wherein the training comprises: 
embedding the watermark into one or more AI models; and
scoring the AI models and watermark for pairing compatibility based on a compatibility scoring criteria.

(Canceled)
(Original) The method of claim 1, wherein the training is performed until a predetermined condition is achieved for the set of criteria or until a predetermined number of training iterations.

(Original) The method of claim 1, further comprising:
in response to a request received by a data processing (DP) accelerator, the request, sent by an application, to apply the watermark algorithm to an AI model by the DP accelerator, applying the watermark algorithm to generate a watermark for the AI model;
embedding the watermark into the AI model; and
returning the AI model having the watermark to the application, wherein the watermark is used to authenticate the AI model.

(Currently Amended) The method of claim 1, further comprising generating an AI model by training the AI model based on a set of training data.


(Currently Amended) A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising:
training a watermark algorithm by a data processing (DP) accelerator based on a predetermined set of criteria, wherein the watermark algorithm is trained to generate variations of the watermark algorithm, wherein the set of criteria includes a change in inference accuracy of an artificial intelligence (AI) model having a watermark and pairing compatibility of the watermark and the AI model, wherein the training comprises:
determining an inference accuracy for the AI model without the watermark;
determining an inference accuracy for the AI model embedded with the watermark; and
determining a change in inference accuracy for the pairing; 
configuring a watermark unit at runtime with a variation of the watermark algorithm for the watermark algorithm to be used by the DP accelerator.

(Canceled)
(Original) The non-transitory machine-readable medium of claim 8, wherein the training comprises: 
embedding the watermark into one or more AI models; and
scoring the AI models and watermark for pairing compatibility based on a compatibility scoring criteria.

(Canceled)

(Original) The non-transitory machine-readable medium of claim 8, wherein the training is performed until a predetermined condition is achieved for the set of criteria or until a predetermined number of training iterations.

(Original) The non-transitory machine-readable medium of claim 8, wherein the operations further comprise:
in response to a request received by a data processing (DP) accelerator, the request, sent by an application, to apply the watermark algorithm to an AI model by the DP accelerator, applying the watermark algorithm to generate a watermark for the AI model;
embedding the watermark into the AI model; and
returning the AI model having the watermark to the application, wherein the watermark is used to authenticate the AI model.

(Currently Amended) The non-transitory machine-readable medium of claim 8, wherein the operations further comprise generating an AI model by training the AI model based on a set of training data.

(Currently Amended) A data processing system, comprising:
a processor; and
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including
training a watermark algorithm by a data processing (DP) accelerator based on a predetermined set of criteria, wherein the watermark algorithm is trained to generate variations of the watermark algorithm, wherein the set of criteria includes a change in inference accuracy of an artificial intelligence (AI) model having a watermark and pairing compatibility of the watermark and the AI model, wherein the training comprises:
determining an inference accuracy for the AI model without the watermark;
determining an inference accuracy for the AI model embedded with the watermark; and
determining a change in inference accuracy for the pairing; 
configuring a watermark unit at runtime with a variation of the watermark algorithm for the watermark algorithm to be used by the DP accelerator.

(Canceled)

(Original) The system of claim 15 , wherein the training comprises: 
embedding the watermark into one or more AI models; and
scoring the AI models and watermark for pairing compatibility based on a compatibility scoring criteria.

(Canceled)

(Original) The system of claim 15, wherein the training is performed until a predetermined condition is achieved for the set of criteria or until a predetermined number of training iterations.

(Original) The system of claim 15, wherein the operations further comprise:
in response to a request received by a data processing (DP) accelerator, the request, sent by an application, to apply the watermark algorithm to an AI model by the DP accelerator, applying the watermark algorithm to generate a watermark for the AI model;
embedding the watermark into the AI model; and
returning the AI model having the watermark to the application, wherein the watermark is used to authenticate the AI model.

(Currently Amended) The system of claim 15, wherein the operations further comprise generating an AI model by training the AI model based on a set of training data.

Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-15, 17 and 19-21 are allowed.
Reason for allowance
The invention defined in claims 1, 8 and 15 are not suggested by the prior art of record. 
The prior art of record (in particular, Raghuram; PODDAR; Deepak Kumar US-20190205508-A1, Wang; Tinghuai US-20200019857-A1, Darvish Rouhani; Bita US-20200193274-A1, Stavropoulos; John S. US-20220030324-A1, Rouhani; Bita Darvish US-20210019605-A1, Chow; Stanley T. US-7395433-B2, Hashimoto, Masahiro US-20010009581-A1, Thiebaud; Sylvain US-20100098288-A1, DULKIN; Andrey US-20150121548-A1 and LI; Hongfu US-20170141994-A1) singly or in combination does not disclose, with respect to independent claim 1 “wherein the watermark algorithm is trained to generate variations of the watermark algorithm, wherein the set of criteria includes a change in inference accuracy of an artificial intelligence (AI) model having a watermark and pairing compatibility of the watermark and the AI model, wherein the training comprises:
determining an inference accuracy for the AI model without the watermark;
determining an inference accuracy for the AI model embedded with the watermark; and
determining a change in inference accuracy for the pairing.” and similar limitations of independent claims 8 and 15 in combination with the other claimed features as a whole.
Therefore independent claims 1, 8 and 15 are allowed.
Dependent claims 3, 5-7, 10, 12-14, 17 and 19-21 are also allowed based on their dependencies on independent claims 1, 8 and.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493